DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 9-16 are cancelled.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a computer readable storage medium without comprising the term non-transitory. Further the specification doesn’t provide any disclosure describing the structure of the computer-readable storage medium storing the computer program thereon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 17-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hochmuth et al (US Pub 2012/0235924).

With respect to claim 1, Hochmuth discloses a fusion method for touch messages, (see par 0029) comprising: pushing touch messages of all touch fingers from at least two different touch screens into different buffer queues for buffering (see fig. 2; touch events E4 occurring on display 112 and touch event E5 occurring on display 113; par 0041; discloses display control module 110 can temporarily store (or cache or buffer) input event descriptors for intervals of time (e.g., 1 second) after an initial input event descriptor is received (i.e., relative to that initial input event descriptor) or at absolute intervals); intercepting head data of each buffer queue to generate a reported data array (see par 0041; discloses display control module 110 can analyze these input event descriptors to determine whether two or more input event descriptors satisfy a pattern for a gesture or other multi-touch input event); and acquiring states of the touch fingers according to the reported data array  and packaging the states into multi-finger touch protocol data (see par 0041; discloses aggregate those input event descriptors into one or more multi-touch input event descriptors, and provide the one or more multi-touch input event descriptors to an input processing engine).

With respect to claim 2, Hochmuth discloses wherein the touch messages comprise coordinate information of the touch fingers (see par 0032; discloses an input event descriptor representing one of these input events can specify a Cartesian coordinate location (e.g., a number of pixels or a logical display unit) of a contact with the trackpad in reference to a reference location (e.g., [0,0] location) at the lower right corner of display device 131), and the step of pushing touch messages of all touch fingers from at least two different touch screens into different buffer queues for buffering comprises: obtaining absolute coordinate information of the touch fingers and serial number information of panels where the touch fingers are located (see par 0039; discloses Display client module 120 generates an input event descriptor (or group of input event descriptors as discussed above in relation to E3) describing the input event at E4, and provides that input event descriptor to display control module 110. Display client module 130 generates an input event descriptor (or group of input event descriptors as discussed above in relation to E3) describing the input event at E5 and provides that input event descriptor to display control module 110); converting the absolute coordinate information of the touch fingers according to the serial number information of the panels where the touch fingers are located to obtain relative coordinate information; and taking the relative coordinate information as the coordinate information of the touch fingers (see par 0040; discloses display control module 110 receives the input event descriptor describing the input event at E4 and the input event descriptor describing the input event at E5. In some implementations, display control module 110 modifies these input event descriptors to be relative to virtual display 111 as discussed above and provides the modified (or new) input event descriptors to an input processing engine.).

With respect to claim 3, Hochmuth discloses wherein after the step of acquiring states of the touch fingers according to the reported data array and packaging the states into multi-finger touch protocol data, the method further comprises: reporting the multi-finger touch protocol data via a same input device (see par 0044; discloses Data sets representing input event descriptors, virtual display 111 (i.e., data sets representing graphical information thereat), region 112 (i.e., data sets representing graphical information thereat), and/or region 113(i.e., data sets representing graphical information thereat) can be provided via communications link 140 to display control module 110).

With respect to claim 4, Hochmuth discloses wherein the step of acquiring states of the touch fingers according to the reported data array and packaging the states into multi-finger touch protocol data comprises: traversing each touch finger in the reported data array to generate tracking identity information, and packaging the touch message corresponding to the touch finger into a multi-finger touch protocol message to be appended behind the corresponding tracking identity information ((see par 0037; discloses a group of input event descriptors are generated at display client module 120 in response to the input event represented by E3, and each of these input event descriptors are provided to display control module 110. For example, an input event descriptor indicating the location or position in Cartesian coordinates relative to a reference location of display device 121 can be generated every 50 milliseconds (or at some other period or frequency) while the user is in contact with display device 121;); and reporting a synchronization event after each touch finger in the reported data array is updated (see par 0038; discloses Similarly to E1 and E2, the input event descriptor (or group of input event descriptors) describing the input event at E3 is modified at display control module 110 to be relative to virtual display 111. The modified input event descriptor (or group of modified input event descriptors) is then provided to an input processing engine with which display control module 110 is in communication).

With respect to claim 5, Hochmuth discloses wherein the step of acquiring states of the touch fingers according to the reported data array and packaging the states into multi-finger touch protocol data comprises: reporting a "TOUCH DOWN" message when it is changed from a state where none of the touch screens has a touch finger thereon to a state where a touch finger begins to appear on a certain touch screen (see par 0036; discloses When the user contacts (e.g., touches) display device 121 at E1, an input event descriptor representing an input event is generated relative to display device 121 at display client module 120, and is provided to display control module 110 via communications link 140).

Hochmuth discloses wherein the step of acquiring states of the touch fingers according to the reported data array and packaging the states into multi-finger touch protocol data comprises: reporting a "TOUCH UP" message when it is changed from a state where at least one touch screen has a touch finger thereon to a state where none of the touch screens has a touch finger thereon (see par 0037; discloses E3 represents a movement input event at display device 121. For example, a user makes contact with display device 121 using a finger, moves the finger along the dotted line in the direction of the arrow, and breaks contact with display device 121. An input event descriptor is generated at display client module 120 and provided to display control module 110).

With respect to claim 7, Hochmuth discloses wherein after the step of acquiring states of the touch fingers according to the reported data array and packaging the states into multi-finger touch protocol data, the method further comprises: controlling a reporting speed of the multi-finger touch protocol data according to a preset time interval (see par 0038; discloses an input event descriptor indicating the location or position in Cartesian coordinates relative to a reference location of display device 121 can be generated every 50 milliseconds (or at some other period or frequency) while the user is in contact with display device 121).


With respect to claim 17, Hochmuth discloses a fusion terminal for touch messages (see fig. 1; discloses display system 100), comprising: a memory and a see fig. 11; discloses processor 1111, memory 1121, 1122, 1123), the memory having a computer program stored thereon which (see par 0088), when executed by the processor, causes the processor to perform steps of pushing touch messages of all touch fingers from at least two different touch screens into different buffer queues for buffering (see fig. 2; touch events E4 occurring on display 112 and touch event E5 occurring on display 113; par 0041; discloses display control module 110 can temporarily store (or cache or buffer) input event descriptors for intervals of time (e.g., 1 second) after an initial input event descriptor is received (i.e., relative to that initial input event descriptor) or at absolute intervals); intercepting head data of each buffer queue to generate a reported data array; (see par 0041; discloses display control module 110 can analyze these input event descriptors to determine whether two or more input event descriptors satisfy a pattern for a gesture or other multi-touch input event) and  acquiring states of the touch fingers according to the reported data array and packaging the states into multi-finger touch protocol data (see par 0041; discloses aggregate those input event descriptors into one or more multi-touch input event descriptors, and provide the one or more multi-touch input event descriptors to an input processing engine).

With respect to claim 18, Hochmuth discloses a computer-readable storage medium storing a computer program thereon which, when executed by a processor , causes the processor to perform the steps of (see par 0088), pushing touch messages of all touch fingers from at least two different touch screens into different buffer queues see fig. 2; touch events E4 occurring on display 112 and touch event E5 occurring on display 113; par 0041; discloses display control module 110 can temporarily store (or cache or buffer) input event descriptors for intervals of time (e.g., 1 second) after an initial input event descriptor is received (i.e., relative to that initial input event descriptor) or at absolute intervals); intercepting head data of each buffer queue to generate a reported data array; (see par 0041; discloses display control module 110 can analyze these input event descriptors to determine whether two or more input event descriptors satisfy a pattern for a gesture or other multi-touch input event) and  acquiring states of the touch fingers according to the reported data array and packaging the states into multi-finger touch protocol data (see par 0041; discloses aggregate those input event descriptors into one or more multi-touch input event descriptors, and provide the one or more multi-touch input event descriptors to an input processing engine).

With respect to claim 19, Hochmuth discloses wherein the touch messages comprise coordinate information of the touch fingers (see par 0032; discloses an input event descriptor representing one of these input events can specify a Cartesian coordinate location (e.g., a number of pixels or a logical display unit) of a contact with the trackpad in reference to a reference location (e.g., [0,0] location) at the lower right corner of display device 131), and when the computer program is executed by the processor, the processor performs step of obtaining absolute coordinate information of the touch fingers and serial number information of panels where the touch fingers are located (see par 0039; discloses Display client module 120 generates an input event descriptor (or group of input event descriptors as discussed above in relation to E3) describing the input event at E4, and provides that input event descriptor to display control module 110. Display client module 130 generates an input event descriptor (or group of input event descriptors as discussed above in relation to E3) describing the input event at E5 and provides that input event descriptor to display control module 110); converting the absolute coordinate information of the touch fingers according to the serial number information of the panels where the touch fingers are located to obtain relative coordinate information; and taking the relative coordinate information as the coordinate information of the touch fingers (see par 0040; discloses display control module 110 receives the input event descriptor describing the input event at E4 and the input event descriptor describing the input event at E5. In some implementations, display control module 110 modifies these input event descriptors to be relative to virtual display 111 as discussed above and provides the modified (or new) input event descriptors to an input processing engine.).


With respect to claim 20, Hochmuth discloses wherein the fusion terminal for touch messages reposts the multi-finger touch protocol data via a same input device (see par 0044; discloses Data sets representing input event descriptors, virtual display 111 (i.e., data sets representing graphical information thereat), region 112 (i.e., data sets representing graphical information thereat), and/or region 113(i.e., data sets representing graphical information thereat) can be provided via communications link 140 to display control module 110).

With respect to claim 21, Hochmuth discloses when the computer program is executed by the processor, the processor performs step of: traversing each touch finger in the reported data array to generate tracking identity information, and packaging the touch message corresponding to the touch finger into a multi-finger touch protocol message to be appended behind the corresponding tracking identity information (see par 0037; discloses a group of input event descriptors are generated at display client module 120 in response to the input event represented by E3, and each of these input event descriptors are provided to display control module 110. For example, an input event descriptor indicating the location or position in Cartesian coordinates relative to a reference location of display device 121 can be generated every 50 milliseconds (or at some other period or frequency) while the user is in contact with display device 121); and reporting a synchronization event after each touch finger in the reported data array is updated (see par 0038; discloses Similarly to E1 and E2, the input event descriptor (or group of input event descriptors) describing the input event at E3 is modified at display control module 110 to be relative to virtual display 111. The modified input event descriptor (or group of modified input event descriptors) is then provided to an input processing engine with which display control module 110 is in communication).

Hochmuth discloses when the computer program is executed by the processor, the processor performs step of:  reporting a "TOUCH DOWN" message when it is changed from a state where none of the touch screens has a touch finger thereon to a state where a touch finger begins to appear on a certain touch screen (see par 0036; discloses When the user contacts (e.g., touches) display device 121 at E1, an input event descriptor representing an input event is generated relative to display device 121 at display client module 120, and is provided to display control module 110 via communications link 140).

With respect to claim 23, Hochmuth discloses when the computer program is executed by the processor, the processor performs step of:  reporting a "TOUCH UP" message when it is changed from a state where at least one touch screen has a touch finger thereon to a state where none of the touch screens has a touch finger thereon (see par 0037; discloses E3 represents a movement input event at display device 121. For example, a user makes contact with display device 121 using a finger, moves the finger along the dotted line in the direction of the arrow, and breaks contact with display device 121. An input event descriptor is generated at display client module 120 and provided to display control module 110).

With respect to claim 24, Hochmuth discloses when the computer program is executed by the processor, the processor performs step of:  controlling a reporting speed of the multi-finger touch protocol data according to a preset time interval (see par 0038; discloses an input event descriptor indicating the location or position in Cartesian coordinates relative to a reference location of display device 121 can be generated every 50 milliseconds (or at some other period or frequency) while the user is in contact with display device 121).

Allowable Subject Matter
Claim 8 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 are objected to as being dependent upon a rejected base claim 17, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJIT SHAH/           Examiner, Art Unit 2624                                                                                                                                                                                             
/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624